DETAILED ACTION
In application filed on 08/26/2019, Claims 1-33 are pending. Claims 1-13, 27-33 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13, 27-33 are in the reply filed on 05/25/2021 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Claim recites the limitation “encapsulating material” is not supported by the original specification. In paragraph 0044 of the specification, applicant recites “a 
Examiner notes that recited paragraph in the specification [Para 0044] fails to provide support for the amended claim limitation “encapsulating material” because the specification is silent regarding the structure of the “encapsulating material”. Therefore, the amended claim limitations recite new matter.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Claim recites the limitation “an oxide” is not supported by the original specification. In paragraph 0043 of the specification, applicant recites “In case of Si waveguides, nanometer-scaled channels with single-mode (or few-mode) Si core waveguides (typically with a silicon dioxide, or SiO2, cladding) are well-suited for analysis of small amounts of analyte”. The Claim limitation “an oxide” is broader in scope than the recitation “a silicon dioxide, or SiO2” in the instant specification
Examiner notes that recited paragraph in the specification [Para 0043] fails to provide support for the amended claim limitation “an oxide” because the specification silent regarding the structure of the “encapsulating material”. Therefore, the amended claim limitations recite new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11 and 27-31 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sundaram et al. [US20110024630A1]
Regarding Claim 1, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002], comprising:
a substrate [Para 0004-0006, ‘ATR substrate’; Para 0035, Fig. 2b, ref. 28];
a waveguide [ Para 0048-0050] supported [ Para 0048-0049, ‘substrate waveguide chamber’] by said substrate [Para 0004-0006, 0048-0049; Para 0051,‘ATR substrate waveguide/chamber designs’] and configured to convey light [Para 0049, ‘A simple mirror (not shown) described further herein directs an IR beam info (‘into’) each of the ATR substrates and another mirror (not shown) directs light from the ATR waveguides to a single defector (‘detector’)]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the ATR waveguides to Please see MPEP 2114(II) for further details; and
a microfluidic channel [Para 0014, ‘embodiment of ATR chamber and substrate’; Para 0034, ‘Growth-supporting environment, Fig. 2a-e,  ref. 10; Para 0051, ‘ATR substrate waveguide/chamber designs’; Annotated Fig. 8, ‘as structurally arranged’] contacting said waveguide [Para 0009, ‘ATR substrate suitably positioned within the growth-supporting environment’; Para 0051, ‘ATR substrates In individual chambers are shown’]  and configured to convey a fluid [Para 0006, ‘introduction or removal of cell nutrient (culture) media, fluids, gases, and/or other constituents’], This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the growth-supporting environment as an enclosure vessel that includes at least one port for introduction or removal of cell nutrient (culture) media, fluids, gases, and/or other constituents [Para 0006]. Please see MPEP 2114(II) for further details; a characteristic of said light changing under influence of an analyte in said fluid. [Para 0010, ‘A detector detects the absorptions from the evanescent wave transmitted through the ATR substrate that provides for real-time monitoring of live cells in contact with the ATR substrate]. The limitation “a characteristic of said light changing under influence of an analyte in said fluid”  is interpreted as a method of intended use given patentable weight to the extent of effecting the waveguide for the analysis of a test sample [ Para 0049], while directing light to a single detector. For example, one ATR substrate containing untreated cells (reference sample) can be independently analyzed and monitored and compared against a second ATR substrate containing cells treated with a preselected reagent or drug (test sample). This configuration enables differential Please see MPEP 2114(II) for further details.

    PNG
    media_image1.png
    734
    1236
    media_image1.png
    Greyscale

Annotated Fig. 8, Sundaram

Regarding Claim 2, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002] as recited in Claim 1 wherein said waveguide [ Para 0048-0050; Fig. 8, ref 26] is a first waveguide [ Para 0048-0050, Fig. 8, ref. 26], said microfluidic channel [Para 0034, Fig. 2a-e, ref. 18, ‘ports’]  is a first microfluidic channel [Para 0014, ‘embodiment of ATR chamber and substrate’; Para 0034, ‘Growth-supporting environment, Fig. 2a-e,  ref. 10; Para 0051, ‘ATR substrate waveguide/chamber designs’; Annotated Fig. 8, ‘as structurally arranged’], said fluid is a first fluid [Para 0049, ‘Alternatively, each of the substrates can be used simultaneously to test different samples’; Para 0050, ‘measurement of test samples, e.g., 
a second waveguide [Para 0048, ‘Configurations include: 1) dual ATR substrate waveguide chamber designs, and 2) multiple ATR substrate waveguide chamber designs. The simplest rapid screening configuration includes more than one ATR substrate running in parallel’; Para 0049] supported by said substrate [Para 0048, ‘Configurations include: 1) dual ATR substrate waveguide chamber designs, and 2) multiple ATR substrate waveguide chamber designs. The simplest rapid screening configuration includes more than one ATR substrate running in parallel’; Para 0049] and configured to convey said light [Para 0049, ‘A simple mirror (not shown) described further herein directs an IR beam info (‘into’) each of the ATR substrates and another mirror (not shown) directs light from the ATR waveguides to a single defector (‘detector’)]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the ATR waveguides to direct light to a single detector [Para 0035, 0049]. Please see MPEP 2114(II) for further details; and 
a second microfluidic channel [Para 0014, ‘embodiment of ATR chamber and substrate’; Para 0034, ‘Growth-supporting environment, Fig. 2a-e, ref. 10; Para 0051, ‘ATR substrate waveguide/chamber designs’; Annotated Fig. 8, ‘as structurally arranged’]  contacting said second waveguide [Para 0009, ‘ATR substrate suitably positioned within the growth-supporting environment’; Para 0051, ‘ATR substrates In individual chambers are shown’; Annotated Fig. 8, ‘as structurally arranged’], in fluid communication [ Fig. 10, ‘as structurally arranged’; the six ATR substrates/chambers share the same inlet/outlet ports ref. 18. This is inherently taught] with said first 
Regarding Claim 3, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said analyte is selected from the group consisting of: a bacterium, a peptide, a lipid, a protein, a Virus, a cell [ Abstract, ‘live-cell’; Para 0002], and a fungus.

Regarding Claim 4, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said light is infrared light [Para 0010, ‘infrared radiation source’; Para 0017, 0026, 0037].

Regarding Claim 5, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said characteristic is an absorption spectrum of said light [Para 0025-0026, ‘infrared absorption spectra for cell’; Para 0037, ‘cell confluency can be quantified ( e.g., a lower water noise represents a higher confluency) using FTIR absorption measurements that can be calibrated to a maximum/optimum confluency in a selected cell line]. 



Regarding Claim 7, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said waveguide [ Para 0048-0050] is a feature formed [ Para 0048-0050]  from said substrate [Para 0048-0049, ‘substrate waveguide chamber’].

Regarding Claim 8, Sundaram teaches a microfluidic device as recited in Claim 1 wherein an encapsulating material [Para 0035-0036, seal, ref. 28] seals [Para 0035-0036, ‘to prevent leakage of fluids and/or nutrient media from growth-supporting environment 10 that nutrient the live cells within the enclosure] said channel [Para 0035-0036, ‘enclosure’].

Regarding Claim 10, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said waveguide [Para 0048-0050] comprises an oxide [Para 0005, ‘heavy metal oxides that are transparent in the mid-IR’] cladding [Para 0006, chemical or functionalization layer]. Sundaram teaches that the ATR substrates which includes the waveguide has a chemical or functionalization layer [Para 0005-0006, 0008]. 

Please see MPEP 2114(II) for further details.

Regarding Claim 27, Sundaram teaches a microfluidic device, comprising:
a substrate [Para 0004-0006, ‘ATR substrate’; Para 0035, Fig. 2b, ref. 28];
a waveguide [ Para 0048-0050] supported [ Para 0048-0049, ‘substrate waveguide chamber’] by said substrate [Para 0004-0006, 0048-0049; Para 0051,‘ATR substrate waveguide/chamber designs’] and configured to convey light [Para 0049, ‘A simple mirror (not shown) described further herein directs an IR beam info (‘into’) each of the ATR substrates and another mirror (not shown) directs light from the ATR waveguides to a single defector (‘detector’)] from a first end face [ Annotated Fig. 8, ‘as structurally arranged’] to a second end face [Annotated Fig. 8, ‘as structurally arranged’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the ATR waveguides to direct light [Para 0042, ‘IR Please see MPEP 2114(II) for further details; thereof;
a light source [ Fig. 8, ref. 50 , ‘IR source’] configured to provide light to said first end face [Annotated Fig. 8, ‘as structurally arranged’]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the IR source to transmit an IR beam (40) through the ATR substrate (26) [Para 0042]. Please see MPEP 2114(II) for further details.
a light detector [Fig. 8, ref. 52 , ‘IR Detector’] configured to receive light [ Para 0042, ‘IR beam reflects infernally along the length of the ATR substrate until it exits’] from said second end face [Annotated Fig. 8, ‘as structurally arranged’] and produce a signal [ Para 0042, ‘Detection is provided by an IR detector 52.] based thereon; and a microfluidic channel [Para 0014, ‘embodiment of ATR chamber and substrate’; Para 0034, ‘Growth-supporting environment, Fig. 2a-e,  ref. 10; Para 0051, ‘ATR substrate waveguide/chamber designs’; Annotated Fig. 8, ‘as structurally arranged’] contacting said waveguide [Para 0009, ‘ATR substrate suitably positioned within the growth-supporting environment’; Para 0051, ‘ATR substrates In individual chambers are shown’]  and configured to convey a fluid, [Para 0006, ‘introduction or removal of cell nutrient (culture) media, fluids, gases, and/or other constituents’], This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the growth-supporting environment as an enclosure vessel that includes at least one port for introduction or removal of cell nutrient (culture) media, fluids, gases, and/or other constituents [Para 0006]. Please see MPEP 2114(II) for further details; a characteristic of said light changing under influence of an analyte in said fluid, [Para Please see MPEP 2114(II) for further details; said characteristic being evident in said signal [Para 0025, ‘infrared absorption spectra for cells treated with silica nanoparticles (a nanofoxin), showing changes in cell membrane peaks (CH2 and CH3) as a function of time’]

Regarding Claim 28, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002] as recited in Claim 27 wherein said waveguide [Para 0048-0050; Fig. 8, ref 26] is a first waveguide [Para 0048-0050, Fig. 8, ref. 26, any of the ATR substrates (26)], said light source [ Fig. 8, ref. 50 , ‘IR source’]  is a first light source [ Fig. 8, ref. 50 , ‘IR source’], said light detector [Fig. 8, ref. 52 , ‘IR Detector’]  is a first light detector [Fig. 8, ref. 52 , ‘IR Detector’], said microfluidic channel [Para 0014, ‘embodiment of ATR chamber and substrate’; Para 0034, ‘Growth-supporting environment, Fig. 2a-e,  ref. 10; Para 0051, ‘ATR substrate 
a second waveguide [Para 0048, ‘Configurations include: 1) dual ATR substrate waveguide chamber designs, and 2) multiple ATR substrate waveguide chamber designs. The simplest rapid screening configuration includes more than one ATR substrate running in parallel’; Para 0049; fig. 8, ‘any of ref, 26’] supported by said substrate [Para 0048, ‘Configurations include: 1) dual ATR substrate waveguide chamber designs, and 2) multiple ATR substrate waveguide chamber designs. The simplest rapid screening configuration includes more than one ATR substrate running in parallel’; Para 0049] and configured to receive light from one of said first light source [Fig. 8, ref. 50, ‘IR source’] and a second light source (this limitation is optional) and convey said light to one of said first light detector [Fig. 8, ref. 52 , ‘IR Detector’] and a second light detector (this limitation is optional); and
a second microfluidic channel [Para 0014, ‘embodiment of ATR chamber and substrate’; Para 0034, ‘Growth-supporting environment, Fig. 2a-e, ref. 10; Para 0051, 
Regarding Claim 29, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002] as recited in Claim 27 wherein said analyte is selected from the group consisting of: a bacterium, a peptide, a lipid, a protein, a Virus, a cell [ Abstract, ‘live-cell’; Para 0002], and a fungus.

Regarding Claim 30, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002] as recited in Claim 27 wherein said influence is attenuated total reflection [Abstract, ATR device; Para 0002’; ‘attenuated total reflectance ( ATR) and Fourier transform infrared (FTIR) devices and methods for 

Regarding Claim 31, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002] as recited in Claim 27 wherein a film coats [Para 0016, ‘a thin film over the surface of the ATR substrate’] walls of said microfluidic channel [Para 0014, ‘embodiment of ATR chamber and substrate’; Para 0034, ‘Growth-supporting environment, Fig. 2a-e,  ref. 10; Para 0051, ‘ATR substrate waveguide/chamber designs’; Annotated Fig. 8, ‘as structurally arranged’], including a portion of said waveguide [Para 0016, ‘a thin film over the surface of the ATR substrate’], said film configured to increase said influence. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the thin film  over the surface of the ATR substrate to allow for the attachment of seeded live cells, which will be sampled via the evanescent wave and IR spectroscopy [Para 0016]. Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Sundaram et al. [US20110024630A1] in view of Alvarez-Puebla et al. [US20200055048A1]
Regarding Claim 9, Sundaram teaches a microfluidic device as recited in Claim 1 wherein said waveguide [Para 0048-0050] is selected from the group consisting of: a single-mode waveguide, and a multi-mode waveguide.
Sundaram does not teach “group consisting of: a single-mode waveguide, and a multi-mode waveguide”
Alvarez-Puebla teaches “group consisting of: a single-mode waveguide [Para 0056-0057], and a multi-mode waveguide”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram to incorporate ““group consisting of: a single-mode waveguide, and a multi-mode waveguide” as taught by Alvarez-Puebla, motivated by the need for the use of at least one waveguide for labelled fluid sample excitation, in order to achieve a size for the excitation spot that is of the . 

Claim 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Sundaram et al. [US20110024630A1] in view of Carter et al. [US20120105827A1]
Regarding Claim 12, Sundaram teaches a microfluidic device as recited in Claim 1 wherein a metal coats said waveguide [Para 0048-0050], said metal configured to increase surface-enhanced infrared absorption. 
Sundaram does not teach “a metal coats” ; “said metal configured to increase surface-enhanced infrared absorption”
Carter teaches “a metal coats” [Para 0023, ‘roughened metal coating’]; “said metal configured to increase surface-enhanced infrared absorption”. [ Para 0031, ‘surface of the coating 80 for performing surface enhanced Raman spectroscopy (SERS) or surface enhanced Infrared absorption spectroscopy (SEIRA)]. The limitation “to increase surface-enhanced infrared absorption” is interpreted as a method of intended use given patentable weight to the extent of effecting the a roughened metal coating 80, represented by circles, on the interior of a glass hollow structure portion 82 and the adsorption of molecules 84 to the surface of the coating 80 for performing surface enhanced Raman spectroscopy (SERS) or surface enhanced Infrared absorption spectroscopy (SEIRA) [Para 0031]. Please see MPEP 2114(II) for further details.


Regarding Claim 32, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002] as recited in Claim 27 wherein a metal coats said waveguide [Para 0048-0050], said metal configured to increase surface-enhanced infrared absorption. 
Sundaram does not teach “a metal coats”; “said metal configured to increase surface-enhanced infrared absorption”
Carter teaches “a metal coats” [Para 0023, ‘roughened metal coating’]; “said metal configured to increase surface-enhanced infrared absorption”. [ Para 0031, ‘surface of the coating 80 for performing surface enhanced Raman spectroscopy (SERS) or surface enhanced Infrared absorption spectroscopy (SEIRA)]. The limitation “to increase surface-enhanced infrared absorption” is interpreted as a method of Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram to incorporate “a metal coats” ; “said metal configured to increase surface-enhanced infrared absorption” as taught by Carter, motivated by the need for the use of a roughened metal coating 80, represented by circles, on the interior of a glass hollow structure portion 82 and the adsorption of molecules 84 to the surface of the coating 80 for performing surface enhanced Raman spectroscopy (SERS) or surface enhanced Infrared absorption spectroscopy (SEIRA) [Carter, Para 0031]. Doing so allows for sample excitation to be achieved for detection. Doing so allows for the efficient generation of surface enhanced Raman or surface enhanced infrared spectra of analytes that adhere or are in molecularly close proximity to the nanostructures.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Sundaram et al. [US20110024630A1] in view of Klainer et al. [5165005]
Regarding Claim 13, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002] as recited in Claim 1 further comprising a shutter configured to perform one of:

intermittently blocking said light exiting said waveguide [Para 0048-0050].

Sundaram does not teach “shutter configured to perform one of:
intermittently blocking said light from entering said waveguide  [Para 0048-0050], and 
intermittently blocking said light exiting said waveguide [Para 0048-0050
Klainer teaches a shutter [Col. 6, lines 36-40; Fig. 6c, ref. 30] configured to perform one of:
intermittently blocking said light from entering said waveguide, and 
intermittently blocking [Col. 6, lines 36-40]  said light exiting said waveguide [Col. 6, lines 36-45]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the a  mechanical shutter or chopper 30 positioned between the waveguide 26 and detector 24 in order to alternately pass the signal produced by one clad segment while blocking the effect produced by the other clad segment [Col. 6, lines 36-45]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram to incorporate “shutter” as taught by Klainer, motivated by the need for the mechanical shutter or chopper 30 positioned between the waveguide 26 and detector 24 in order to alternately pass the signal produced by one clad segment while blocking the effect produced by the other . 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over by Sundaram et al. [US20110024630A1] in view of Klainer et al. [5165005] in further view of NICQ [US20160178531A1]
Regarding Claim 33, Sundaram teaches a microfluidic device [Abstract, ‘ATR-FTIR device and system’; Para 0002] as recited in Claim 27 further comprising at least one of:
a first shutter located between said light source [ Fig. 8, ref. 50 , ‘IR source’]  and said first end face [Annotated Fig. 8, ‘as structurally arranged’] and configured intermittently to block said light from entering said waveguide [ Para 0048-0050], and
a second shutter located between said second end face [Annotated Fig. 8, ‘as structurally arranged’] and said light detector [Fig. 8, ref. 52 , ‘IR Detector’] and configured intermittently to block said light from entering said light detector[Fig. 8, ref. 52 , ‘IR Detector’].
Sundaram does not teach “a first shutter located between”; “configured intermittently to block said light from entering said waveguide, and
“a second shutter located between”; “and configured intermittently to block said light from entering said light detector”].

Klainer teaches “a second shutter [Col. 6, lines 36-40; Fig. 6c, ref. 30] located between”; “and configured intermittently to block said light from entering”].The limitation Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram to incorporate “a first shutter located between said light source…” as taught by Klainer, motivated by the need for the mechanical shutter or chopper 30 positioned between the waveguide 26 and detector 24 in order to alternately pass the signal produced by one clad segment while blocking the effect produced by the other clad segment [ Klainer, Col. 6, lines 36-45], . Doing so allows signals to be selectively detected from the clad segments. 

Sundaram in view of Klainer does not teach “a first shutter located between”; “configured intermittently to block said light from entering said waveguide
NICQ teaches “a first shutter [Para 0031] located between” [Para 0031, ‘being arranged between the light source and the light guides’; Para 0089]; “configured intermittently to block said light from entering said waveguide [Para 0089, ‘light guides 64A, 64B, 64C’]. This limitation “configured intermittently to block said light from entering said waveguide is interpreted as a method of intended use given patentable weight to the extent of effecting the shutter 66A, 66B, 66C suitable for being arranged between the light source 62A, 62B, 62C and the light guides 64A, 64B, 64C in such a Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sundaram in view of Klainer to incorporate “a first shutter located between…” as taught by NICQ, motivated by the need the shutter 66A, 66B, 66C suitable for being arranged between the light source 62A, 62B, 62C and the light guides 64A, 64B, 64C in such a manner as to illuminate, among the light guides 64A, 64B, 64C, only the or those that is/are situated within a predetermined angular range WA, WA' WB, WC, WC', WC" [NICQ, Para 0089]. Doing so allows selective illumination of the light guides for detection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diessel et al. [US20070273867A1] teaches a process and an are described, which enable the analysis of very small amounts of sample (2) by infrared spectroscopy method.
Korampaly et al. [US2015 0004648A1] teaches a DNA amplification device utilizing a polydimethylsiloxane (PDMS) and silicon substrate coated with spin-on glass (22) Filed: Sep. 17, 2014 (SOG) is provided.
Mccaffrey et al. [US20130143206A1] teaches an analytical assembly within a unified device structure for integration into an analytical system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797                                                                                                                                                                                                                                                                                                                                                                                                      
















.